        Case 3:20-cv-00664-BAJ-RLB       Document 12     04/16/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


  DAN MITCHELL (#438855) CIVIL ACTION

  VERSUS

  ASHLEIGH FLEMING NO. 20-00664-BAJ-RLB


                              RULING AND ORDER

       On November 25, 2020, the Court denied Plaintiffs request to proceed in forma

pauperis in the above-captioned actioned, and ordered Plaintiff to pay the full

remainder of the Court's filing fee within 21 days, pursuant to the "three strikes"

provision of 28 U.S.C. § 1915(g). (Doc. 6). The November 25 Order further advised

that failure to pay "shall result in the dismissal of the plaintiffs action without

further notice from the Court. Id.


      On February 3, 2021, the Court granted Plaintiff a 21-day extension to pay the

filing fee. Doc. 8. The Courts February 3 Order again warned that failure to pay

"shall result in the dismissal of the plaintiffs action without further notice from the

Court." Id.


      The record reflects that Plaintiff has failed to pay the filing fee as ordered.

Rather, on February 22, 2021, Plaintiff sent correspondence to the Court requesting

to proceed under the imminent danger exception to the three strikes" provision. (Doc.


10). The Court has already determined, however, that Plaintiff was not under

imminent danger at the time he filed his Complaint. (See Doc. 6).
         Case 3:20-cv-00664-BAJ-RLB    Document 12   04/16/21 Page 2 of 2




       Accordingly,

       IT IS ORDERED that the above-captioned action be and is hereby

DISMISSED WITHOUT PREJUDICE, for Plaintiffs failure to pay the Court's

filing fee.

       IT IS FURTHER ORDERED that Plaintiffs pending Motions (Docs. 3, 4, and

9) are TERMINATED.

       Judgment shall be entered separately.

                                                            /5-4*
                                 Baton Rouge, Louisiana, this day of April, 2021



                                                   ft:
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STAT^S-BTESTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
